602 F.2d 155
INMATES OF the NEBRASKA PENAL AND CORRECTIONAL COMPLEX,Richard C. Walker, William Randolph, Richard J.Leary, Robert L. Gamron, Frederick L.Grant, Wayne Goham and CharlesLaPlante, Appellees,v.John B. GREENHOLTZ, Individually, and as Chairman, NebraskaBoard of Parole, Eugene E. Neal, Catherine R.Dahlquist, Marshall M. Tate, and EdwardM. Rowley, Appellants.
No. 77-1889.
United States Court of Appeals,Eighth Circuit.
July 12, 1979.

1
Appeal from the United States District Court for the District of Nebraska.

ORDER

2
Pursuant to judgment of the Supreme Court of the United States, --- U.S. ----, 99 S.Ct. 2100, 60 L.Ed.2d 668, it is ordered and adjudged that the judgment of the United States District Court for the District of Nebraska is reversed and this cause is remanded to said court for proceedings in conformity with the opinion of the Supreme Court in No. 78-201, said proceedings to include an order holding that the Nebraska parole procedure in effect at the time these proceedings were conducted affords due process.